UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 14, 2011 STANDARD MICROSYSTEMS CORPORATION (Exact name of Company as specified in its charter) DELAWARE 0-7422 11-2234952 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 80 Arkay Drive, Hauppauge, New York11788 (Address of principal executive offices) (Zip Code) (631) 435-6000 (Company's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement (a)As previously disclosed in its Current Report on Form 8-k filed on August 18, 2011, on August 16, 2011, Standard Microsystems Corporation, a Delaware corporation (“SMSC”) entered into an Assignment and Assumption of Lease Agreement (the “Agreement”) with Rep 80 Arkay Drive, LLC (“Rep 80”), pursuant to which, subject to satisfaction or waiver of the conditions therein, SMSC will assign its interest in its corporate headquarters at 80 Arkay Drive, Hauppauge New York 11708 (“the Premises”) to Rep 80 pursuant to a sale/leaseback transaction (the “Transaction”).On October 14, 2011 the Registrant and Rep 80 mutually agreed to extend the Review Period for due diligence until January 16, 2012.The Registrant currently expects the Transaction to close in January 2012. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On October 15, 2011 the Compensation Committee of the Registrant (the “Committee”) approved a bonus to David J. Coller, Senior Vice President of Global Operations, in the amount of One Hundred Thirty Two Thousand Dollars ($132,000) in recognition of his exceptional performance. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. STANDARD MICROSYSTEMS CORPORATION (Company) Date:October 19, 2011 By: /s/ Kris Sennesael Kris Sennesael Vice President and Chief Financial Officer
